DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 10-11 and 20 have been amended.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-12, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over VENKATARAMAN et al. (US 2008/0071771) in view of Yan et al. (US 2020/0065422), in further view of Gaskill (2018/0052885) and in further view of LEE et al. (US 2018/0322870).

Regarding claim 1, VENKATARAMAN teaches a method for generating search suggestions for a search query of multiple entities, the method comprising: 
identifying, by a processing engine, a primary search term from a received search query ([0044], [0052], [0059]); 
in response to identifying the primary search term, accessing a plurality of entities available on a server ([0052], wherein “"TV content", "web videos", and "movies"” are entities, [0059]-[0060]); 
receiving, from the server, metadata for each respective entity of the plurality of entities ([0045]); 
comparing the primary search term to the metadata for each respective entity ([0045] “input can be compared against the various descriptive terms/metadata to identify content that matches”); 
determining, based on the comparing, the primary search term is associated with a plurality of entities ([0052], [0057]); 
in response to the determination that the primary search term is associated with the plurality of entities, for each respective entity of the plurality of entities: 
identifying at least one respective metadata identifier received in metadata corresponding to each respective entity of the plurality of entities ([0043], [0045]-[0046], F6-8, [0061]); 
comparing the identified at least one respective metadata identifier to a plurality of respective metadata identifiers received in the metadata for each respective entity ([0046]-[0047], [0051], [0057]); 
determining the identified at least one respective metadata identifier is unique among all respective metadata identifiers ([0056] “no single metadata phrase associated with a content item contains both personalities”, [0057] “no other content items are associated with both metadata terms”)(see NOTE I); and 
generating a suggested search string comprising a plurality of search string elements, wherein the plurality of search string elements includes the primary 2Application No.: 16/523,881Docket No.: 003597-2311-101Reply to Office Action dated April 2, 2021search term, the entity corresponding to the identified at least one respective metadata identifier, and the identified at least one respective metadata identifier (F5:504, F8:810) (see NOTE II);
generating for display a plurality of suggested search strings from among the generated suggested search string for each respective entity of the plurality of entities (F3-7, [0058]); 
receiving a follow-up input after the display of the plurality of suggested search strings ([0062], [0066]); 
associating at 
generating for display a media asset associated with the one of the plurality of suggested search strings associated with the at least one portion of the follow-up input ([0049] “TV shows can begin playing”, [0067] “displaying content item search results and the content itself”) (see NOTE III).

NOTE I VENKATARAMAN does not explicitly teach “metadata identifier is unique among all metadata identifiers” instead, VENKATARAMAN teaches that identified metadata content is not the same (different) as shown in [0056]-[0057] and exemplary in F5:504, F8:810 (i.e. all the suggested search strings are unique).
However, to merely obviate such reasoning, Yan teaches metadata identifier is unique among all metadata identifiers” [0005], [0030], [0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of VENKATARAMAN to include unique metadata identifier as disclosed by Yan.  Doing so would help in identifying entities referenced by mentions in a document in any suitable manner (Yan [0005]).

NOTE II The applicant specification (Pub Version) paragraph 17, states – 
“For example, a generated search string includes "The Golden State Warriors basketball" having the primary search term "Warrior," the entity "Team," and a metadata identifier "basketball.".”
VENKATARAMAN teaches in Figure 6 plurality of generated search strings for the search string YAN -
NEW YORK YANKEES LIVE GAMES 
NEW YORK YANKEES TV SCHEDULE 
NEW YORK YANKEES WEB VIDEOS
Wherein, NEW YORK YANKEES is determined to be primary search term, the entity (category) is Team and a metadata identifier is LIVE GAMES, TV SCHEDULE, etc.  In view of the above, the generated search strings are analogous to the example provided in the applicant’s own specification.  Clearly, such metadata identifier is unique for each of the generated search string and is analogous to “at least one respective metadata identifier received in metadata corresponding to each respective entity of the plurality of entities.
See more examples in F8, such as TOM JONES TV CONTENT, TOM JONES WEB VIDEOS etc., which comprise primary 2Application No.: 16/523,881Docket No.: 003597-2311-101Reply to Office Action dated April 2, 2021search term TOM JONES and the entity TV CONTENT.  Such displayed search strings are all unique, and thus, uniquely identifiable by the search string (i.e. TOM JONES TV CONTENT is uniquely identifiable by search, which become metadata identifier, which is analogous to the applicant’s own disclosure Fig.2B).  
However, if VENKATARAMAN does not explicitly teach “generating a suggested search string comprising a plurality of search string elements, wherein the plurality of search string elements includes the primary 2Application No.: 16/523,881Docket No.: 003597-2311-101Reply to Office Action dated April 2, 2021search term, the entity corresponding to the identified at least one respective metadata identifier, and the identified at least one respective metadata identifier”, Gaskill discloses the same in [0091], [0116], [0120], [0125], [0130].
Also note that Gaskill discloses identifying a primary search term in [0084], [0098] and further obviates the teachings of VENKATARAMAN.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of VENKATARAMAN to include search string comprising the identified metadata identifier as disclosed by Gaskill.  Doing so would bring out more relevant results (Gaskill [0005]).

VENKATARAMAN does not explicitly teach, however LEE discloses associating at least one portion of the follow-up input with at least one portion of one of the plurality of suggested search strings (F23, [0217]). 
NOTE III VENKATARAMAN teaches that user can select plurality of suggested search strings, which include plurality of selectable media - “RED SOX LIVE GAMES”, “RED SOX WEB VIDEOS” (F5) or “TOM CRUISE ... TV CONTENT”, “TOM CRUISE ... WEB VIDEOS”, “TOM CRUISE ... MOVIES.”  Thus, it would be reasonable to conclude that selecting a suggested media content, such as live games, would results in “generating for display a media asset associated with the one of the plurality of suggested search strings associated with the at least one portion of the follow-up input.”
However, to merely obviate such reasoning LEE discloses generating for display a media asset associated with the one of the plurality of suggested search strings associated with the at least one portion of the follow-up input in Figure 23:100, 540.
Thus, Lee fully discloses a complete limitation “generating for display a plurality of suggested search strings from among the generated suggested search string for each respective entity of the plurality of entities; receiving a follow-up input after the display of the plurality of suggested search strings; associating at least one portion of the follow-up input with at least one portion of one of the plurality of suggested search strings; and generating for display a media asset associated with the one of the plurality of suggested search strings associated with the at least one portion of the follow-up input” in Figure 23 and the corresponding paragraphs.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of VENKATARAMAN to include matching partial follow up input and displaying corresponding content as disclosed by LEE.  Doing so would provide a voice interactive system with various services to a user in response to a voice command (LEE Abstract).


Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 12, VENKATARAMAN as modified teaches the method and the system, wherein determining the metadata identifier for the respective entity comprises: 
receiving metadata for the entity, wherein the metadata comprises, for each respective metadata category, a metadata category and a category value (Gaskill [0091], [0099], VENKATARAMAN [0040], [0049]); and 
determining whether at least one category value of a respective metadata category for the entity is unique among category values for the respective metadata category of all other entities (Gaskill [0104], Yan [0005], [0030], [0055]).

Regarding claims 4 and 14, VENKATARAMAN as modified teaches the method and the system, further comprising: 
retrieving historical suggested search string selections from a data structure (Gaskill [0102], [0112], [0114], [0100]); 
determining a common format of the historical suggested search string selections (Gaskill [0077], [0100], [0102], [0096]); and 
determining an order of the plurality of search string elements based on the determined common format of the suggested search string selections (Gaskill [0093], [0096], [0100]).
Note in analogous art Novielli (US 2019/0278870) likewise discloses claims 4 and 14 in [0021] and corresponding paragraphs and further obviates the teachings of VENKATARAMAN and Gaskill.

Regarding claims 5 and 15, VENKATARAMAN as modified teaches the method and the system, wherein the historical suggested search string selections are retrieved for a user profile (Gaskill [0042]-[0044]).
Note in analogous art Thomsen (US 2015/0294029) likewise discloses claims 5 and 15 in F7 and corresponding paragraphs and further obviates the teachings of VENKATARAMAN and Gaskill.

Regarding claims 6 and 16, VENKATARAMAN as modified teaches the method and the system, wherein a user of the user profile initiated the received search query (Gaskill [0079]).

Regarding claims 7 and 17, VENKATARAMAN as modified teaches the method and the system, further comprising: 
retrieving user profile data (Gaskill [0042]-[0044]); 
determining whether the user profile data matches any of the received metadata for the entity (Gaskill [0112], [0122]); and 
in response to the determination that the user profile data matches any of the received metadata for the entity, including the matching user profile data in the plurality of the search string elements (Gaskill [0123], [0123]).

Regarding claims 8 and 18, VENKATARAMAN as modified teaches the method and the system, wherein the received search query is a voice query (Gaskill [0039], [0041], [0075], F7).

Regarding claims 10 and 20, VENKATARAMAN as modified teaches the method and the system, wherein the metadata for each respective entity of the plurality of entities includes: a title field, an entity field, a sub-entity field, an important members field, a release year field or a foundation year field, a domain field, and a genre field or a region field (Lee [0189], F23, Gaskill F12:1204, [0127], [0130], VENKATARAMAN F5, 8).

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over VENKATARAMAN as modified in view of Gabbai et al. (US 2012/0259829).

Regarding claims 3 and 13, VENKATARAMAN as modified teaches the method and the system, wherein in response to the determination that at least one category value of the respective metadata category for the entity is not unique among category values for the respective metadata category of all other entities, determining a category value for an alternative metadata category, 
VENKATARAMAN as modified does not explicitly teach, however Zhou discloses wherein in response to the determination that at least one category value of the respective metadata category for the entity is not unique among category values ([0023], [0044]) for the respective metadata category of all other entities, determining a category value for an alternative metadata category, determining a category value for an alternative metadata category, wherein the alternative metadata category comprises a unique category value among the respective metadata category of all other entities ([0032]-[0033], [0035], [0041]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of VENKATARAMAN to include unique categories for entities as disclosed by Zhou.  Doing so would improve precision, and accuracy of data that is used to generate the search query suggestions (Zhou [0003]).

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over VENKATARAMAN as modified in view of Sanghai et al. (US 2015/0294029).

Regarding claims 9 and 19, VENKATARAMAN as modified teaches the method and the system, further comprising generating for 
VENKATARAMAN as modified does not explicitly teach, however Sanghai discloses audio output the suggested search in [0108].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of VENKATARAMAN to include audio output as disclosed by Sanghai.  Doing so would provide various output modes per user preferences.
Note in analogous art Novielli (US 2019/0278870) likewise discloses claims 9 and 19 in [0021] and corresponding paragraphs and further obviates the teachings of VENKATARAMAN and Gaskill.


Claims 1, 10-11 and 20 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Edmonds et al. (US 2020/0301657) in view of Pawar et al. (US 2019/0205474).

Regarding claim 1, Edmonds teaches a method for generating search suggestions for a search query of multiple entities, the method comprising: 
identifying, by a processing engine, a primary search term from a received search query ([0032], [0040], [0112]); 
in response to identifying the primary search term, accessing a plurality of entities available on a server ([0043] “six media content items can be determined to be responsive to "chill music””, “media content items represent alternative media content items that could satisfy the user's intent, and can be used to generate a set of selectable options”, [0096]); 
receiving, from the server, metadata for each respective entity of the plurality of entities ([0044]-[0045], where “type or characteristic of the associated alternative media content items”, “which can include an artist, a song, an album, a playlist, and a podcast” are metadata, [0047], also note that metadata can be user preferences or popularity for the entities, such as frequently played or favorited entities [0097]-[0098], [0100]); 
comparing the primary search term to the metadata for each respective entity ([0105]-[0106], [0112]); 
determining, based on the comparing, the primary search term is associated with a plurality of entities ([0049] i.e. query “play chill music” is associated with “relaxing”, “"ultimate de-stress" entities, [0133]); 
in response to the determination that the primary search term is associated with the plurality of entities, for each respective entity of the plurality of entities ([0043], [0133]); 
identifying at least one respective metadata identifier received in metadata corresponding to each respective entity of the plurality of entities ([0100], [0105] see “key-value” identifier, [0112], [0133]); 
comparing the identified at least one respective metadata identifier to a plurality of respective metadata identifiers received in the metadata for each respective entity ([0105]-[0106]); 
determining the identified at least one respective metadata identifier is unique among all respective metadata identifiers ([0133], F9); and 
generating a suggested search string comprising a plurality of search string elements, wherein the plurality of search string elements includes the primary search term (F 9, where a plurality of search string elements 120 include primary term “Hello”, [0106]-[0107], [0133]), the entity corresponding to the identified at least one respective metadata identifier ([0105]-[0106]), and the identified at least one respective metadata identifier generating for display a plurality of suggested search strings from among the generated suggested search string for each respective entity of the plurality of entities (F9:120, F11); 
receiving a follow-up input after the display of the plurality of suggested search strings ([0026] “selectable sub-options are displayed that identify yet another refinement of the interpretation of the voice query VQ”, [0035], [0138]); 
associating at least one portion of ([0043] where “chill music” is portion of “play chill music”) the follow-up input with at least one portion of one of the plurality of suggested search strings ([0026] “identify the command C associated with the selected option (e.g., a command identified to be responsive to the refined voice query VQ)”); and 
generating for display a media asset associated with the one of the plurality of suggested search strings associated with the at least one portion of the follow-up input ([0092], F9:358, note that media content can also be video or movies [0039]).

Edmonds teaches key-value pairs (which is construed to be a metadata identifier) for identifying and matching entities.   However, if Edmonds does not explicitly teach comparing the identified at least one respective metadata identifier to a plurality of respective metadata identifiers received in the metadata for each respective entity and identifying at least one respective metadata identifier received in metadata corresponding to each respective entity of the plurality of entities, Pawar discloses the same in paragraphs ([0040] “match the string of textual characters being entered in the declaration to strings of characters (e.g., names, descriptions”, [0042], [0061], [0065], F4-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of to include comparing metadata identifier as disclosed by Pawar.  Doing so would allow of linking a variety of entities and allow users to interact with these entities (Pawar [0025]).

Regarding claims 10 and 20, Edmonds as modified teaches the method and the system, wherein the metadata for each respective entity of the plurality of entities includes: a title field, an entity field, a sub-entity field, an important members field, a release year field or a foundation year field, a domain field, and a genre field or a region field (Edmonds [0044], [0068], [0105], [0034]).

  
Response to Arguments
Applicant's arguments, filed 05/26/2022, in regard to the presently amended claims, have been fully considered and are addressed in the updated rejections to the claims above.

Please note an alternative rejection in view of the newly cited reference Edmonds et al. (US 2020/0301657) and Pawar et al. (US 2019/0205474)(previously cited) in order to advance the prosecution.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	June 21, 2022